          Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

JACKELINE R.R.1,

                                  Plaintiff,

v.                                                                  CASE # 19-cv-00804

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                        OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                                 BRANDI CHRISTINE.
 Counsel for Plaintiff                                              SMITH, ESQ.
600 North Bailey Ave                                                KENNETH R. HILLER, ESQ.
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                         LAURA RIDGELL BOLTZ, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                            MICHAEL ARLEN THOMAS,
 Counsel for Defendant                                              ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                            MEMORANDUM-DECISION and ORDER

        The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative


1
 In accordance with Standing Order in November 2020, to better protect personal and medical information of non-
governmental parties, this Memorandum-Decision and Order will identify plaintiff by first name and last initial.
          Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 2 of 11




record is DENIED, the defendant’s motion for judgment on the administrative record is

GRANTED, and the decision of the Commissioner is AFFIRMED.

I.       RELEVANT BACKGROUND

         A.       Factual Background

         Plaintiff was born on May 15, 1973, has less than a high school education, and does not

speak, read, or understand English. (Tr. 197, 200, 202). Plaintiff’s alleged disability consists of

fibromyalgia, sleep apnea, back issues, depression, arthritis, neck issues and high blood pressure.

(Tr. 201).

         B.       Procedural History

         On January 14, 2016, plaintiff protectively applied for a period of Supplemental Security

Income (SSI) under Title XVI of the Social Security Act2. (Tr. 181). Plaintiff’s application was

initially denied, after which she timely requested a hearing before an Administrative Law Judge

(ALJ). On June 20, 2018, plaintiff appeared before the ALJ, Aaron M. Morgan. (Tr. 40-62). On

August 31, 2018, ALJ Morgan issued a written decision finding plaintiff not disabled under the

Social Security Act. (Tr. 15-34). On April 19, 2019, the Appeals Council (AC) denied plaintiff’s

request for review, rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-5).

Thereafter, plaintiff timely sought judicial review in this Court.

         C.       The ALJ’s Decision

         Generally, in his decision, the ALJ made the following findings of fact and conclusions of

law:

     1. The claimant has not engaged in substantial gainful activity since January 14, 2016, the
        application date (20 CFR 416.971 et seq.).



2
 Plaintiff had two prior applications for Supplemental Security Income benefits. An application in October 2014 was
denied at the initial level. An application in October 2010 was denied at the hearing level in December 2011. (Tr. 72).

                                                               2
           Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 3 of 11




      2. The claimant has the following severe impairments: fibromyalgia; arthritis; and depression
         (20 CFR 416.920(c)).

      3. The claimant does not have an impairment or combination of impairments that meets or
         medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
         P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).

      4. After careful consideration of the entire record, the undersigned finds that the claimant has
         the residual functional capacity to perform light work as defined in 20 CFR 416.967(b)
         except:: she is limited to simple, routine, and repetitive tasks with up to three step
         commands and with only occasional judgment and decision making.

      5. The claimant has no past relevant work (20 CFR 416.965).

      6. The claimant was born on May 15, 1973 and was 42 years old, which is defined as a
         younger individual age 18 to 49, on the date the application was filed (20 CFR 416.963).

      7. The claimant is not able to communicate in English, and is considered in the same was as
         an individual who is illiterate in English (29 CFR 416.964).

      8. Transferability of job skills is not an issue because the claimant does not have past relevant
         work (20CFR 416.968).

      9. Considering the claimant’s age, education, work experience, and residual functional
         capacity, there are jobs that exist in significant numbers in the national economy that the
         claimant can perform (20CFR 416.969 and 416.969a).

      10. The claimant has not been under a disability, as defined in the Social Security Act, since
          January 14, 2016, the date the application was filed (20 CFR 416.920(g)).

(Tr. 15-34).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.      Plaintiff’s Arguments

         Plaintiff makes two arguments in support of her motion for judgment on the pleadings.

First, plaintiff argues the ALJ failed to properly evaluate plaintiff’s lumbar spine and cervical spine

conditions at Step Two. (Dkt. No. 10 at 7 [Pl.’s Mem. of Law]). Second, the ALJ failed to properly

evaluate plaintiff’s fibromyalgia. (Dkt. No. 10 at 10).




                                                       3
         Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 4 of 11




       B.      Defendant’s Arguments

       In response, defendant first broadly argues objective findings and opinion evidence

supported the ALJ’s determination that plaintiff was not disabled. (Dkt. No. 14 at 9 [Def.’s Mem.

of Law]). Defendant also responds to plaintiff’s arguments, stating the RFC includes limitations

from all medically determinable impairments and the ALJ reasonably considered the effects of

plaintiff’s fibromyalgia. (Dkt. No. 14 at 12, 13).



III.   RELEVANT LEGAL STANDARD

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where




                                                     4
         Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 5 of 11




evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support the

plaintiff’s position and despite that the court’s independent analysis of the evidence may differ

from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other

words, this Court must afford the Commissioner’s determination considerable deference, and may

not substitute “its own judgment for that of the [Commissioner], even if it might justifiably have

reached a different result upon a de novo review.” Valente v. Sec’y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. See 20 C.F.R. § 416.920. The Supreme

Court has recognized the validity of this sequential evaluation process. See Bowen v. Yuckert, 482

U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity; (2)
       whether the claimant has a severe impairment or combination of impairments; (3)
       whether the impairment meets or equals the severity of the specified impairments
       in the Listing of Impairments; (4) based on a ‘residual functional capacity’
       assessment, whether the claimant can perform any of his or her past relevant work
       despite the impairment; and (5) whether there are significant numbers of jobs in the
       national economy that the claimant can perform given the claimant's residual
       functional capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

                                                      5
         Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 6 of 11




IV.    ANALYSIS

       Plaintiff’s arguments center on only her musculoskeletal impairments and therefore

mental impairments will be excluded from the discussion below.

       A. Lumbar and Cervical Spine Impairments

       Plaintiff argues the ALJ erred when he found her lumbar and cervical spine diagnoses were

not severe impairments at Step Two of the sequential evaluation. (Dkt. No. 10 at 7-10). Plaintiff

asserts diagnostic imaging and treatment with NSAIDs, facet joint injections and epidural

injections is evidence of a severe impairment. (Id.). Although the Second Circuit has held that this

step is limited to “screen[ing] out de minimis claims,” Dixon v. Shalala, 54 F.3d 1019, 1030 (2d

Cir.1995), the “mere presence of a disease or impairment, or establishing that a person has been

diagnosed or treated for a disease or impairment” is not, by itself, sufficient to render a condition

“severe.” Coleman v. Shalala, 895 F.Supp. 50, 53 (S.D.N.Y. 1995); see Prince v. Astrue, 514 F.

App'x 18, 20 (2d Cir. 2013).

       The ALJ carefully reported on not only objective testing but also exam findings. Diagnostic

imaging only revealed mild or slight issues such as the following:

       (1) January 2015 x-ray revealed no abnormalities of the low back or neck (Tr. 405-06); (2)
       April 2015 low back MRI showed mild disc desiccation at two levels with no evidence of
       stenosis (Tr. 731); (3) July 16, 2015 neck MRI showed slight anterolisthesis (misalignment
       of the spinal vertebrae) at C4-5, a small central disc herniation at C5-6, and a mild disc
       bulge with a probably minimal disc herniation (Tr. 322); (4) June 29, 2017 low back MRI
       displayed straightening of the normal lumbar lordosis, subtle disc desiccation at one level,
       mild disc desiccation with a mild bulge at another level, and mild facet arthropathy at a
       third level (Tr. 669); (5) June 29, 2017 neck MRI revealed straightening of the normal
       cervical lordosis, a mild bulge at C3-4, an annular tear at C4-5, a slight right paramedian
       herniation at C5-6, and a mild bulge at C6-7. (Tr. 667).

       Although plaintiff repeatedly rated her pain as a nine or ten on a scale of one to ten, the

medical record exhibited exam findings that were inconsistent with such severe complaints of pain.



                                                     6
         Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 7 of 11




For instance, providers who treated plaintiff for her pain complaints regularly noted she was well

appearing and in no acute distress. (Tr. 521, 550, 554, 731, 736). Plaintiff’s sleep specialist also

consistently found she was well appearing. (Tr. 389, 408, 410, 412, 414, 416, 418, 420, 422, 424,

426, 749). Notably, at the same time plaintiff told consultative examiner Dr. Schwab that her pain

level was at a ten, but in his report the doctor indicated she was in no acute distress, needed no

help changing for the examination or getting on and off the exam table, and she could rise from a

chair without difficulty. (Tr. 355). Providers from plaintiff’s primary care practice consistently

reported plaintiff had normal gait, full strength, full range of motion, normal sensation, normal

muscle bulk and tone, and negative straight leg raising tests. (Tr. 554, 567, 586, 615-16, 645, 649).

At University of Buffalo Neurosurgery, Spine and Wellness, plaintiff’s examinations showed full

strength, intact sensation, negative straight leg raising tests, and normal gait. (Tr. 329, 338, 731).

Drs. Siddiqui and Schwab found plaintiff had normal gait, full range of neck and low back motion,

physiologic and equal reflexes, normal sensation, and full strength. (Tr. 355-56, 402-03).

       There are no statements of limitations from treating sources in the medical record and the

opinions from the consultative examiners did not indicate limitations greater than those found by

the ALJ. In January 2015, Dr. Siddiqui opined plaintiff had mild to moderate limitations in her

ability sit, stand, climb, push, pull, and carry heavy objects. (Tr. 404). In April 2016, Dr. Schwab

examined plaintiff and opined that she had no restrictions. (Tr. 357). More notably, plaintiff’s

treating providers encouraged her to increase her activity by exercising. (Tr. 326, 330, 333, 335,

376, 533-34, 546, 561, 581, 589, 595, 654, 734, 741).

       Plaintiff did not cite any medical evidence to satisfy her burden of demonstrating she was

more limited than found by the ALJ. Poupore v. Astrue, 566 F.3d 303, 305-06 (2d Cir. 2009) (The

burden is on plaintiff to show that he cannot perform the RFC as found by the ALJ). Considering



                                                      7
        Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 8 of 11




the medical evidence including statements from medical sources, the objective findings, and

treatment recommendations, plaintiff has failed to identify any medically supported limitation that

the ALJ ought to have included but did not.

       Further, the ALJ expressly stated that he took “into account all allegations of symptoms

arising from both severe and nonsevere impairments in determining [plaintiff’s RFC]”. (Tr. 24). See

Reices-Colon v. Astrue, 523 F.App’x 796, 798 (2d Cir. May 2, 2013) (where an ALJ proceeds past

step two and considers the effects of all of a claimant’s impairments through the remainder of the

sequential evaluation process, any error at step two is harmless). In the remaining steps, ALJ Morgan

discussed all of plaintiff’s medical treatment and considered plaintiff’s neck and low back

impairments in that analysis. (Tr. 27-30). The ALJ concluded that plaintiff could perform light work,

the second most restrictive category out of five. (Tr. 27). There was no error in the ALJ’s analysis

of severe and non-severe impairments at Step Two or in the RFC determination.

       B. Fibromyalgia Evaluation

       Plaintiff next argues the ALJ failed to properly evaluate her fibromyalgia and improperly

relied on the lack of objective findings to determine fibromyalgia did not cause significant

functional limitations and to discount her credibility about subjective complaints. (Dkt. No. 10 at

10). As noted by plaintiff, fibromyalgia “is a complex medical condition characterized primarily

by widespread pain in the joints, muscles, tendons, or nearby soft tissues that has persisted for at

least 3 months.” SSR 12-2p, 2012 WL 3104869, at *2 (S.S.A. July 25, 2012). However, a

fibromyalgia diagnosis does not automatically render a claimant disabled and “courts recognize

that fibromyalgia is a disease that eludes objective measurement.” Campbell v. Comm'r of Soc.

Sec., 2017 WL 9509958, at *6 (N.D.N.Y. Apr. 14, 2017), report and recommendation adopted,




                                                     8
         Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 9 of 11




2017 WL 2304218 (May 26, 2017) (citing Green-Younger v. Barnhart, 335 F.3d 99, 104, 108 (2d

Cir. 2003)) (quotation marks and alterations omitted).

       Plaintiff’s argument that the ALJ’s determination turned on the lack of objective evidence

in the record to support the subjective complaints of pain is inconsistent with the analysis provided

by ALJ Morgan in his decision. (Dkt. No. 10 at 11). The ALJ appropriately found plaintiff had the

severe impairment of fibromyalgia which he then evaluated under Social Security Ruling (SSR)

12-2p and Listing 14.09(D) at Step Three of the sequential evaluation. (Tr. 23-25). The ALJ

assessed plaintiff’s RFC considering fibromyalgia and all other severe and non-severe

impairments. (Tr. 27-30). See 20 C.F.R. § 416.945, SSR 12-2p, 2012 WL 3104869, at *5 (under

SSR 12-2p, ALJs appropriately consider whether “the objective medical evidence . . .

substantiate[s] the person’s statements about the intensity, persistence, and functionally limiting

effects of symptoms.”). ALJ Morgan extensively discussed the characteristics of fibromyalgia,

how it is considered by the Agency, how the underlying pain is considered, and the importance of

considering the longitudinal record because symptoms are not static. (Tr. 29). In support of finding

plaintiff capable of light work, the ALJ specifically recognized that fibromyalgia “is not

necessarily associated with easily observed physical findings” but it would still be expected that

medical sources would observe signs of pain on more than a handful of occasions to support

allegations of such severe and chronic pain. (Tr. 29-30). Indeed, the medical record reveals

providers consistently observed plaintiff was well appearing and/or in no acute distress. (Tr. 354-

55, 389, 408, 410, 412, 414, 416, 418, 420, 422, 424, 426, 521, 550, 554, 731, 736, 749). As

discussed above, objective findings on exam were also relatively normal and inconsistent with

allegations of severe pain. See Rivers v. Astrue, 280 F. App’x 20, 22 (2d Cir. 2008) (summary




                                                     9
        Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 10 of 11




order) (the “mere diagnosis of fibromyalgia without a finding as to the severity of symptoms and

limitations [did] not mandate a finding of disability”).

       ALJ Morgan appropriately considered statements from treating providers and consultative

examiners when evaluating plaintiff’s fibromyalgia and determining an RFC for light work.

Consultative examiner Dr. Siddiqui opined in January 2015 that plaintiff had mild to moderate

limitations in her ability sit, stand, climb, push, pull, and carry heavy objects. (Tr. 404). However,

in April 2016, Dr. Schwab opined plaintiff had no restrictions. (Tr. 357). The ALJ afforded plaintiff

the benefit of the doubt and concluded she was more limited in her abilities than Dr. Schwab

thought (Tr. 30), but also noted that Dr. Siddiqui had suggested plaintiff could perform significant

work related physical activities. (Tr. 29). Accordingly, the ALJ reasonably concluded she could

still perform light work. (Tr. 27). Inconsistent with plaintiff’s argument, the ALJ is responsible for

assessing the RFC and there is no requirement that the ALJ’s RFC finding be identical to a medical

opinion. See Matta v. Astrue, 508 Fed App’x 53 (2d Cir. 2013) (summary order) (“Although the

ALJ’s conclusions may not perfectly correspond with any of the opinions of medical sources cited

in his decision, he was entitled to weigh all of the evidence available to make an RFC finding that

was consistent with the record as a whole.”); Bliss v. Comm’r of Soc. Sec., 406 F.App’x 541, 542

(2d Cir. 2011) (“[T]he ALJ need not involve medical sources or claimant’s counsel in his

deliberative process or assessment of the evidence.”). An RFC is to be based on all evidence of

record and not solely a medical opinion. 20 C.F.R. § 416.945(a)(3).

       Under the substantial evidence standard of review, it is not enough for plaintiff to merely

disagree with the ALJ’s weighing of the evidence or to argue that the evidence in the record could

support her position. Plaintiff must show that no reasonable factfinder could have reached the

ALJ’s conclusions based on the evidence in record. See Brault v. Soc. Sec. Admin., Comm'r, 683



                                                     10
        Case 1:19-cv-00804-JGW Document 19 Filed 01/04/21 Page 11 of 11




F.3d 443, 448 (2d Cir. 2012); see also Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991) (reviewing

courts must afford the Commissioner's determination considerable deference and cannot substitute

its own judgment even if it might justifiably have reached a different result upon a de novo review).

Plaintiff has made no such showing, and the Commissioner’s decision is therefore affirmed.



ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No.10) is

           DENIED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 14) is

           GRANTED.




Dated: January 4, 2021                                J. Gregory Wehrman
Rochester, New York                                   HON. J. Gregory Wehrman
                                                      United States Magistrate Judge




                                                     11
